DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 02/08/2021 has been entered. 
The rejection of claims 5, 7, 9 and 12-17 under 35 U.S.C 112(b) is withdrawn in view of the amendment. 
In response to the Applicant amendments/remarks regarding claims that invokes 35 U.S.C. 112(f) and corresponding claim rejections under 35 U.S.C. 112(b), the amendments have resolved the issues.  The amendments clearly indicate that the claims as amended do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Accordingly, the corresponding 35 U.S.C. 112(b) rejections are withdrawn.  
Claims 1, 12-13, 15-16 and 18 are amended.
Claims 9 and 17 are cancelled.
Claims 1-8, 10-16 and 18-20 are pending of which claims 1, 12 and 18 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ryan Gleitz (Reg. No. 62,164) on 02/17/2021. The application has been amended as follows: 
In the claims: 
Please amend claims 1, 7, 15 and 18 as follows:
--
Claim 1:

	receiving trajectory data in a plurality of probe points based on sequences of sensor measurements of the probe devices collected in the geographic region;
	identifying at least a trajectory identifier from each of the plurality of probe points; 
	determining sub-trajectories from changes in the trajectory identifiers in the plurality of probe points;
	defining a candidate list for reconstruction of original trajectories from the sub-trajectories into a reconstructed trajectory and based on at least one concatenation parameter; 
	calculating a reconstruction rate in the trajectory data;
calculating a gap recommendation based on statistics for the reconstructed trajectory and the reconstruction rate; and
	providing 

Claim 7:
7. (Currently Amended) 	The method of claim 1, further comprising: 
determining whether a ground truth data set is available for sub-trajectories extracted from the original trajectories; and 
when [[a]]the ground truth data set is available, comparing the reconstructed trajectory to the ground truth data set, wherein the reconstruction rate is based on the ground truth data set.

Claim 15:
15. (Currently Amended) The apparatus of claim 12, further comprising: 
wherein the controller is configured to determine whether a ground truth data set is available for reconstruction of original trajectories and, when [[a]]the ground truth data set is available, configured to compare the reconstructed trajectory to the ground truth data set, wherein the reconstruction rate is based on the ground truth data set.

Claim 18:
18. (Currently Amended)  A non-transitory computer readable medium including instructions that when executed by a process are configured to perform:
identifying a plurality of sub-trajectories from a plurality of probe points collected in a geographic region; 
	defining a candidate list for reconstruction of original trajectories into reconstructed trajectories based on at least one concatenation parameter; 

	calculating a reconstruction rate in response to the comparison of the candidate list to a ground truth trajectory for the geographic region; 
calculating a gap recommendation based on statistics for the reconstructed trajectory and the reconstruction rate; and
	generating a privacy rating message based on 

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 1-8, 10-16 and 18-20 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed 07/29/2020 point out that applicant amended independent claims 1, 12 and 18 to include the allowable subject matter of claims  9 and 17 respectively as indicated in the previous office action. Further search doesn’t find any better prior art that teaches the claimed limitation of claims. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437